jury 20, 1961


Honorable Fl. E.                   Opinion No. ~w-lOg6
county Attorney
                                  ‘Re:   Whether the, Coaunlssloners~
                                         Court may maintain a private
                                         road of an individual who
                                         dedicates the private road
                                         to public uee and the dtdl-
                                         cation Is accepted by the
                                         commlaalontrst  Court, and
Bar Sir:                                 related   questions.
             Your request for an opM&     from ‘our   officeIs   aub-
stantially    stated ap follows:
                   Whether the Commlsalonerst Cbrt may
             maintain a private road of an lndivlduhl
             who dtdlaates the private road to public
             use and the dtdlcatlon is acoepted by the
             Commlsaionere~  Court and related questions.
           Frominformation furnished us by you, It aipeak that
the lairdowner In qutetion haa txpreagly dedicated a private road
for public use and there ha8 also been an acceptance by the Com-
mls’aloners~ Coiirt of your County. Although a common law dedioa-
tion haa taken $laoe, attiain ~rtqulremtnts such as publlo purpose,
competency OS dedicator,   and offer and aoceptance have been
complied with.    Thti Commlsaloners~ Court holds the uat of the
dedloattd property In trust for the publtc.
          Ae you stated ln your requtet;   Bornedifficulty    was
encountered in the paet when the County maintained private made
at public txpenee.   We must assume in thla aaee. that the landowner
bad a public purpose ln mind and that the Comm.lsslanerslCourt
acted reasonably ln the absence of a showing to the contrary.
Here also the road ln question dots connect directly      with the
county mad system.
           In nmy c&see improvements have been made by the Oommis-
slonera’ Court on property dedicated both txpreesly   and iqplledly,
and.acqulescenot therein by the landowntre haa~been ueed to show
an Intention to detllcate. Tribble v. l%llaa RY. & Terminal Com-
@no, J S.W.26 933 Clv.App. 1929 , error ref. ), Ealctns v. Qarrl-
son, 273 S.W.2d 510 t Civ.App. 1955, error ref. n.r.t,)     In YO’=
                          .
Honorable R. E. Way, page 2.      (w-1096)




aIt;wtlon there la no controversy a8 to dedlcation,~htnce the
c0~issioners’  court may make any lf4rovements or use any oounty
machinery on property 80 dedicated.
           your rlrat related question concerns a private. land-
owner’s petitioning   the Commlssloners 1 Court to make his private
road a public one. If seven additional freeholdere join hlm in
the petItIon and ali requisites  of Article 6705 et seq., Vernon’s
civil Statutea lava been complied with, then the Commisalonera~
Court may maintain such with any of Ita maChIIN3rY  a8 they would
any other pub110 road.
           Your second related question presents the altuatlon
wherein a private landowner petitions the Commlaslonerrr~ Court
to make his private road a public road. The question arlrres
as.to whether sufflclent   necessity exists for a jury of view to
be appointed when aald road la traveled by the landowner’s family,
hIe married children, hle neighbors going to vlalt him and by any.
on& else who might have an occasion to travel to the landowner~s
home tither on buslnese or for pleasure.
            Aa to whether a road 1a’“neceasary” a8 that word la
used In Article 6703, Vernon’s Civil Statutee, la entirely In
 the diacretlon of the CommIaslonere~ Court, hence only a ques-
 tion of iact is presented.    This office only advises on quea-
 tlona of law. Under Article 6703, the Commieslonere’ Court may
 open public roads “when necessary. ’ Whether thIe particular
 road will be of benefit to the public Is for your Commissioners(
.Court. alone to decide.   A benefit to Individual8 is not necesaari-
 ly lnconelstent with a benefit to the public.     Set 21 Tex.Jur.,
 555 et w.,     Highways, Sec. 17.   When the ComaIssIonere~ Court
 has made It8 determination, then the jury of’ View la to be ap-
 pointed by said court by virtue of Article 6706 of Vernon’s civil
 Statutea.


                          SUMMARY
                  Whenan Individual   landowner
                  dtdiaatta hib private road to
                  public use, the Comaissloners~
                  Court may accept said road for
Honorable R. E. Gray, page 3.    (~~-1036)


                  the uee of the public and may
                  maintain It with county machinery,
                                Your0 very truly,
                                WILL WILSON
                                Attorney Qeneral of Texas


                                ‘* .&Y2lst?M4
                                   Fred D. Ward
Fm:lgh:ti                          Aeei&%nt


APPROVED:
OPINIONCOMWI!lTRE
tbrgah Nenbltt,
              Chairman
Harris Toler
Virgil Pulllam
.(ul*rt mrgrayt
REVlHEDFORTHEA!tl'ORNEYQENERAL
By: Leonard Pasemort